Case 17-81746        Doc 264      Filed 04/09/19 Entered 04/09/19 12:20:26             Desc Main
                                   Document     Page 1 of 5




                         UNITED STATES BM4KRUPTCY COURT
                          NORTHERN DISTRICT OF ILLiNLOS


In re: RUSTY L. PACKER                      §       Case No. 17-81746
       KRISTI J. PACKER                     §
                                            §
             Debtor(s)                      §
        CHAPTER 12 STANDiNG TRUSTEE'S FINAL REPORT AND ACCOUNT


Lydia S. Meyer, Chapter 12 Trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.0 § 1202(b)(l). The Trustee declares as follows:

       1) The case was filed on 07/27/20 17.

       2) The plan was confirmed on NA.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.0 § 1229 on
          NA.

       4) The Trustee filed action to remedy default by the debtor(s) in performance under the
          plan on NA.

       5) The case was dismissed on 04/04/20 19.

       6) Number of months from filing or conversion to last payment: NA.

        7) Number of months case was pending: Q.

        8) Total value of assets abandoned by court order: NA.

        9) Total value of assets exempted: $0.00.

        10) Amount of unsecured claims discharged without full payment: $0.00.

        11) That no funds were received or disbursed by the Trustee in this case.




UST Form 101-12-FR-S (91112009)
Case 17-81746           Doc 264     Filed 04/09/19 Entered 04/09/19 12:20:26            Desc Main
                                     Document     Page 2 of 5




ReceiDts:
      Total paid by or on behalf of the debtor(s)                    $ 0.00
      Less amount refunded to debtor(s)                              $ 0.00
NET RECEIPTS                                                                           $ 0.00



Expenses of Administration:

           Attorney's Fees Paid Through the Plan                     $ 0.00
           Court Costs                                               $ 0.00
           Trustee Expenses & Compensation                           $ 0.00
           Other                                                     $ 0.00

TOTAL EXPENSES OF ADMINISTRATION                                                        $ 0.00

Attorney fees paid and disclosed by debtor(s):                       $ 0.00



Scheduled Creditors:
Creditor                                          Claim     Claim          Claim   Principal     Interest
Name                                  Class   Scheduled   Asserted       Allowed       Paid         Paid
                                      LgI          0.00       NA             NA         0.00        0.00
CLERK OF U.S. BANKRUPTCY              Adm          0.00       NA             NA         0.00        0.00




UST Form 101-12-FR-S (9/1/2009)
Case 17-81746       Doc 264       Filed 04/09/19 Entered 04/09/19 12:20:26   Desc Main
                                   Document     Page 3 of 5




Summary of Disbursements to Creditors:

                                              Claim           Principal        Interest
                                              Allowed         Paid             Paid
Secured Payments:
      Mortgage Ongoing                            $ 0.00          $ 0.00           $ 0.00
      Mortgage Arrearage                          $ 0.00          $ 0.00           $ 0.00
      Debt Secured by Vehicle                     $ 0.00          $ 0.00           $ 0.00
      All Other Secured                           $ 0.00          $ 0.00           $ 0.00
TOTAL SECURED:                                    $0.00           $ 0.00           $ 0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                 $ 0.00          $ 0.00           $ 0.00
       Domestic Support Ongoing                   $ 0.00          $ 0.00           $ 0.00
       All Other Priority                         $ 0.00          $ 0.00           $ 0.00
TOTAL PRIORITY:                                   $ 0.00          $ 0.00           $ 0.00

GENERAL UNSECURED PAYMENTS:                       $0.00           $ 0.00           $ 0.00



Disbursements:

       Expenses of Administration                 $ 0.00
       Disbursements to Creditors                 $ 0.00

TOTAL DISBURSEMENTS:                                              $ 0.00




UST Form 101-12-FR-S (9/1/2009)
Case 17-81746         Doc 264       Filed 04/09/19 Entered 04/09/19 12:20:26                  Desc Main
                                     Document     Page 4 of 5




        12) The Trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the Trustee is responsible have been completed. The Trustee
requests a final decree be entered that discharges the Trustee and grants such other relief as may
be just and proper.




Date: 04/09/20 19                       By: Is! Lydia S. Meyer
                                                 Trustee

STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-12-FR-S (9/1/2009)
Case 17-81746       Doc 264      Filed 04/09/19 Entered 04/09/19 12:20:26               Desc Main
                                  Document     Page 5 of 5
  Case 17-81746 Doc 262 Filed 04/04/19 Entered 04/04/19 17:12:22 Desc Main
                            Document Paqe 1 of 1
                    UNITED STATES BANKRUPTCY COURT
                     NORTHERN DISTRICT OF ILLINOIS
                                Western Division

 In Re:                                                        BKNo.: 17-81746
 RUSTY L. PACKER and
 KRISTI JO PACKER,                                             Chapter: 12
                                                               Honorable Thomas M. Lynch


                 Debtor(s)

   ORDER GRANTING DEBTORS' MOTION TO VOLUNTARILY DISMISS CHAPTER 12
                PROCEEDING PURSUANT TO 11 U.S.C. 1208(b)

        THIS MATTER coming before the Court on the Motion of the Debtors, RUSTY & KRISTI JO
 PACKER, to Voluntarily Dismiss their Chapter 12 Proceeding Pursuant to 11 U.S.C. 1208(b), with the
 Court being duly advised in the premises, IT IS HEREBY ORDERED THAT:

   1. The Debtors' Chapter 12 Bankruptcy proceeding, case number 17-8 1746, is dismissed, without
 prejudice; and

    2. To the extent it is applicable, the Debtors are not barred from refiling for 180 days under
 11 U.S.C. 109(g).




                                                            Enter:
                                                                                      ,      ~'E
                                                                                             /




                                                                     Honorable Thomas M. Lynch
 Dated: April 04, 2019                                               United States Bankruptcy Judge

  Prepared by:
  Attorney Darron M. Burke (6302978)
  BARRICK, SWITZER, LONG,
   BALSLEY & VAN EVERA, LLP
  6833 Stalter Drive
  Rockford, IL 61108
  (815) 962-6611
  dburke@bslbv.com
